              Case 1:20-cv-09133-RA Document 20 Filed 02/05/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 JHON JAIRO CID HURTADO, et al.,                                  DATE FILED: 2-5-21

                             Plaintiff,
                                                                    20-CV-9133 (RA)
                        v.
                                                                         ORDER
 HUDSON FULTON CORP., JASON
 MINTER, and THOMAS BOSCO,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiffs filed this action on October 30, 2020, Dkt. 1, and served Defendants on November

12, Dkt. 12–14. Defendants’ response to the complaint was thus due no later than December 3, 2020.

Id. On December 2, Plaintiffs and Defendants Hudson Fulton Corporation and Jason Minter filed a

proposed stipulation extending Hudson and Minter’s time to file an answer until January 5, 2021. Dkt.

15. The Court granted the extension the next day. Dkt. 16. To date, however, Hudson and Minter

have not responded to the complaint. Similarly, Defendant Thomas Bosco has neither appeared nor

responded to the complaint. Accordingly, if Plaintiffs intend to move for a default judgment against

Defendants, they shall do so no later than February 19, 2021, in accordance with the Court’s individual

rules (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

SO ORDERED.

Dated:      February 5, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
